IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,438




EX PARTE MICHAEL FRANKLIN MATOS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1052480 IN THE 262ND DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty-five years’ imprisonment.  The First Court of Appeals affirmed his conviction.
Matos v. State, No. 01-06-01005-CR (Tex. App.–Houston [1st Dist.] Mar. 13, 2008) (not designated
for publication).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the First Court of Appeals in Cause No. 01-06-01005-CR that affirmed his conviction in Case No.
1052480 from the 262nd Judicial District Court of Harris County.  Applicant shall file his petition
for discretionary review with the First Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: November 3, 2010
Do not publish